en oo department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date release date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_64 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your action or the irs customer service num ber for businesses the irs customer service number for people with hea ring impairments is sincerely yours robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision date date uil contact person identification_number contact number fax number employer_identification_number a m o q g q a g t n i m ' ' c i k z l o t n w o t o h x i k k n i we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below the information submitted indicates that you were incorporated on february under the laws of the state of a your articles of incorporation state that your specific purpose is for the restoration preservation and creation of affordable housing for low to moderate ' a provide affordable housing to very low to moderate income or special need persons s b create affordable housing by developing new housing units cc preserve affordable housing by rehabilitation of existing housing units d promote home ownership or proper maintenance of affordable housing provide goods at low cost for better livability health or safety in affordable housing 2uu81 your bylaws also provide that you shall have not less than three or more than five directors with the exact number to be fixed within these limits by approval of the board_of directors or the members the information you submitted indicates that your activities began with the purchase of a vacant lot for dollar_figurer at a tax sale on may you state that you intended to develop the lot for a manufactured_home with all connections and then sell or rent if necessary the property to a low_or_moderate_income person in order to obtain title insurance you had to hold the property untouched for at least one year starting on august ' you operated a carpet thrift store by receiving slightly used carpet from a convention contractor you paid dollar_figures for big_number square yards in expenses associated with the carpet such as labor and transportation were dollar_figureu you state that you sold the carpet to landlords of low_income_housing low income tenants and low income home owners at dollar_figure to dollar_figure per and dollar_figuret for big_number square yards in products for sale subsequent to october you state that you completed building the home on the vacant lot you state that the home was sold on march to an income qualified buyer’ ie a buyer with moderate income as defined by the u s department of housing and urban development the house was appraised at dollar_figurev offered at dollar_figurew and sold at dollar_figurex you paid the closing costs of dollar_figurey you also state that as soon as the house was listed realtors in the area narrowed and streamlined your focus you state that from this time forward of your resources will be devoted to the acquisition improvement and management of mobile home parks you will search out under-performing parks that need improvement or are in jeopardy of redevelopment to new uses and the new uses would evict and reduce the numbers of affordable housing units the remaining of your resources will be used as fundraising to obtain mobile home parks you state that you will provide a safe_harbor for each mobile home project establishing the low-income mix set out in revproc_96_32 c b you further state that you will not provide housing to the elderly or the disabled excepting those that would comply with the low-income mix nor will you rehabilitate distressed abandoned or blighted properties you state that your current and past board members are b president c secretary- treasurer and d son of c you state that if you receive a conditional commitment from the service four additional members from a list of seven two of whom are married will be added to 2uu81 you state that services provided to you by b will be for your management only and that none of your paid employees volunteers or board members can receive any profit by salary or investment from any project you are involved with sec_501 c of the code provides an exemption from taxation for organizations organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded activities which accomplish one or more of such exempt_activities specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose ively for one or more exempt purposes only if it engages primarily in sec_1_501_c_3_-1 d of the regulations defines the term charitable as including the promotion of social welfare by organizations designed to relieve the poor and distressed of the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration revrul_71_581 1972_2_cb_236 describes an organization that operated a thrift shop where substantially_all of the goods had been donated and more than half of the work was performed without compensation the organization is recognized as exempt under sec_501 of the code because its primary purpose was to serve a group of sec_501 activities a refusal to issue ruling or determination_letter will be considered an initial adverse determination from which administrative appeal or protest rights will be afforded revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 of the code because they relieve the poor and distressed as described in sec_1 c - d of the regulations sec_3 of the revenue_procedure provides that an organization will be considered charitable as described in sec_501 if it satisfies the following requirements income limit the organization establishes for each project that a at least percent of the units are occupied by residents that qualify as low-income and b either at least percent of the units are occupied by residents that also meet the very low-income limit exceed percent of the area's very low-income limit up to percent of the units may be provided at market rates to persons who have incomes in excess of the low- the project is actually occupied by poor and distressed residents for projects requiring construction or rehabilitation a reasonable transition_period is allowed for an organization to place the project in service whether an organization's transition_period is reasonable is determined by reference to all relevant facts and circumstances for projects that do not require substantial construction or substantial rehabilitation a one-year transition_period to satisfy the actual occupancy requirement will generally be considered to be reasonable the housing is affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is if the project consists of multiple buildings and each building does not separately meet the requirements of and above then the buildings must share the same revproc_96_32 also provides a facts_and_circumstances_test for relieving the poor and distressed if the safe_harbor above is not satisfied facts and circumstances that demonstrate relief of the poor may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income residents grounds housing operations participation in a government housing program designed to provide affordable operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's the provision of additional social services affordable to the poor residents relationship with an existing sec_501 organization active in low-income acceptance of residents who when considered individually have unusual burdens participation in a homeownership program designed to provide homeownership existence of affordability covenants or restrictions running with the property the information you have submitted establishes that you are not currently performing any such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes opportunities for families that at cannot otherwise afford to purchase safe and decent housing you have not demonstrated that your operation of a carpet thrift store meets the requirements set forth in revrul_74_581 supra the used carpet you sold was not donated but rather sold to you your sale of carpet to landlords of low_income_housing low income tenants and low income homeowners is not necessarily a charitable purpose as there is no indication that the carpet was sold substantially below cost or that more than half of the work in the operation was performed without compensation merely selling used carpet that was revproc_96_32 supra sets forth the requirements of a safe_harbor for an organization providing low-income_housing in order to show that the organization actually has a purpose to relieve the poor and distressed an organization developing a new project may qualify for meet any of these requirements there is no indication in the information you have presented to show that if you purchase an existing mobile home park there will be benefits to low-income persons within a reasonable amount of time or that the rights of existing residents will be addressed further you have not presented the standards criteria procedures or other means by which you intend to effectuate your current purposes as required in revproc_90_27 supra the only basis in the file to in icate your purpose of low-income_housing is your building of a single house which you sold to a moderate-income family this does not indicate whether you will meet the housing requirements in revproc_96_32 supra or the standards that have long been applied to determine whether a low-income_housing organization qualifies for exemption under sec_501 c of the code therefore due to the above reasons you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federa claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge ‘11117 constitution ave n w washington dc if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lois g lerner director exempt_organizations rulings agreements
